PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     _____________

                         No. 16-3422
                        _____________

                   ROGER VANDERKLOK

                               v.

            UNITED STATES OF AMERICA;
  TRANSPORTATION SECURITY ADMINISTRATION (TSA);
     CHARLES KIESER, TSA; CITY OF PHILADELPHIA;
         RAYMOND PINKNEY, Philadelphia Police;
    DETECTIVE M. WOJCIECHOWSKI, Philadelphia Police;
         KENNETH FLAVILLE, Philadelphia Police;
      JEH JOHNSON, Department of Homeland Security;
                JOHN S. PISTOLE, TSA

                          Charles Kieser, TSA,
                                           Appellants
                       _______________

         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                      (D.C. No. 2-15-cv-370)
             District Judge: Hon. Gerald J. Pappert
                        _______________

                         ARGUED
                        March 23, 2017

Before: SMITH, Chief Judge, JORDAN, and ROTH, Circuit Judges.

                    (Filed: August 22, 2017)

                       _______________

                ORDER TO AMEND OPINION
                    _______________
JORDAN, Circuit Judge.

     IT IS NOW ORDERED that the above captioned opinion be amended as follows:

     Page 39, the third line, “Kaiser” shall be changed to “Kieser”.


                                        By the Court:


                                         s/ Kent A. Jordan
                                        Circuit Judge


DATED:      August 25, 2017




                                           2